Melvin Mayfield, Chief Judge. This is an appeal from a non-jury trial in circuit court. The parties made an oral agreement for appellants to lease two rooms for one year in a building owned by appellees. The consideration for the agreement was that appellants would make certain improvements to the building. Appellants moved office furniture andfequipment into the two rooms and opened a real estate office. About three months later, the appellees told appellants that the terms of the lease had been violated and that the lease was cancelled. When appellants left the building at the end of the day, appellees changed the locks and locked appellants out. Separate and apart from the lease, appellants loaned appellees a forklift for use in lifting material to the roof of a house which appellees were either building or repairing. At the time of trial appellants had removed their property from the building and had regained possession of their forklift. The trial court found that the lease was unlawfully terminated and awarded appellants damages in the amount of $ 1,157.88 for labor, expenses, and damages to the property left in the building. The court found that the loan of the forklift was a gratuitous bailment, that appellees were obligated to return the machine upon demand, and that they breached that obligation. Appellants were given damages in the amount of $325.00 for the detention of the forklift and $551.91 for physical damage which occurred to it while in appellees’ possession. The court also awarded appellants $500.00 as punitive damages. In this appeal the appellants question the sufficiency of the $325.00 allowed as damages for detention of the forklift. To determine how the trial judge arrived at this figure we note there was evidence that appellees got the forklift about the middle of January and that appellee Jack Gladden testified he used it “a little bit the latter part of January by putting up lumber on top of my building.” He also said he used it “around the first part of February” and testified he used it a total of about five hours. After that he moved it back up the “holler” and got it out of sight of the public. Shortly after appellants were “locked out” the appellant Bob White wrote Gladden that he was being billed “my standard rental rate of $65.00 per day for each day you maintain possession of said forklift.” The court found that this amount constituted a reasonable rate for rent of the machine and said since it was clear the appellees had used it about five hours the appellants should have $325.00 as damages for that use. While the court did not spell it out specifically, it is clear that the evidence would support the finding that the forklift was used by appellees a part of five different days and $65.00 for each day would explain the sum of $325.00. However, since the appellees had possession of the forklift for about 13 months, it is the appellants’ contention that they were entitled to $65.00 per day for the entire 13-month period. The appellants cite Cullin-McCurdy Construction Co. v. Vulcan Iron Works, 93 Ark. 342, 124 S.W. 1023 (1910), as authority for their contention that they are entitled to rental value during the entire period the machine was detained by appellees. The appellees do not disagree that the value of the use of the property during detention is a proper measure of damage but they say that in the above cited case the party detaining the equipment made full use of it each and every day during the period of detention. We think this is an important distinction to be made in this case. As both sides point out, the measure of damages involved has not been litigated recently but in an older treatise, Wells, Law on Replevin, § 579 (2d ed. 1907), it is stated that just compensation for the detention of property which has a usable value will, in many cases, be the reasonable value of that use. Footnote 2, however, contains this statement: “In the case of machinery which wears in using, the damages for detention are reckoned at the value of the use, less the damage which would result from wear in use.” The case of Peerless Manufacturing Co. v. Gates, 61 Minn. 124, 63 N.W. 260 (1895), is cited in support of that statement. That case says: [T]he court charged the jury, in substance, that the measure of damage for such detention is the fair rental value of the property during the time it is so detained. While this is the correct rule of damages in many cases, it is not in the case of detention of an article which wears out as rapidly by use as does a threshing machine. It does not appear that the plaintiff used the machine while it so detained it. If it did so appear, the rule laid down would be correct. But, for all that appears, the machine may have been carefully housed and stored during all of this time, and subject to no wear or tear, except such deterioration as would result from keeping it over, properly stored. It seems to us that, under the facts of this case, the correct rule is, what is the fair rental value of the machine, less the damage which would result to it from the extra wear and tear caused by its use? The Peerless case was cited in Puckett v. Hopkins, 206 P. 422 (Mont. 1922), where the court said, “The rule that the net usable value may be recovered applies only to a cause involving personal property the use of which does not lessen its value materially.” And in McCormick, Handbook on the Law of Damages, § 125 (1935), it is said, “In assessing usable value, it is the net value that is sought, and, if the property was idle during detention and would have been subjected to wear and tear by use, an allowance for this should be made.” The case cited in support of that statement is Armstrong & Latta v. City of Philadelphia, 249 Pa. 39, 94 A. 455 (1915), which states, “If defendant did not use the property, the deterioration which it would have suffered by use must be deducted from the value of the use.” In the instant case, the only evidence in the record as to the rental value of the forklift is that of appellant Bob White. At his rate of $65.00 per day, appellants would receive more than $23,725.00 as rental value for the 13 months the appellees had possession of the forklift. Appellant White testified the forklift was a used one worth $ 16,000.00 when he let appellees have it. Under that testimony appellants would recover their $16,000.00 investment and make a profit of $7,725.00 in a period of 13 months. And if the forklift was worth only $9,000.00, the price for which appellant admitted he offered it at an auction sale about a month before he loaned it to appellees, the appellants could recover their investment and make a profit of $14,725.00 in the 13-month period. It was the appellants’ burden to prove their damages. Standridge v. City of Hot Springs, 271 Ark. 754, 610 S.W.2d 574 (1981); Christmas v. Raley, 260 Ark. 150, 539 S.W.2d 405 (1976). The trial judge gave appellants $65.00 per day for each of the five days which he found that appellees used the forklift but did not award any damages for the other days that the machine was in their possession but not actually used by them. As the fact finder, he could, of course, find that a rental of $65.00 per day was a reasonable rate for the forklift during the time it was in actual use and deteriorating in value because of that use. It is equally true that he could find such a rate to be greatly excessive for rental of the machine during the time it was not being used. Armstrong & Latta v. City of Philadelpha, supra, also held that whether the property involved could have been rented continuously during the period of detention would materially affect the amount of damages sustained and that the amount of damages should bear some reasonable proportion to the value of the property detained. Since the appellants produced no evidence from which the court could determine the amount of just compensation which they should receive for the period the forklift was not in use, we think the court was correct in awarding damages for only the days it was used. It is true that the court did not make a specific finding setting out the reason he awarded damages for only the days the machine was in actual use but we do not reverse the trial judge if his decision is right even if his reasoning is wrong. Miller v. Dyer, 243 Ark. 981, 423 S.W.2d 275 (1968); Southern Farm Bureau Casualty Ins. Co. v. Reed, 231 Ark. 759, 332 S.W.2d 615 (1960). We affirm the decision of the trial judge in this case because, under the law, there is evidence to support his decision and under Civil Procedure Rule 52 (a) it is our duty to affirm his decision if it is not clearly against the preponderance of the evidence. Affirmed. Cooper, Corbin, and Glaze, JJ., dissent.